IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-40648
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MANUEL VALDEZ-ESCOBEDO,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-01-CR-99-ALL
                        --------------------
                          February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Manuel Valdez-Escobedo (“Valdez”) appeals his conviction and

41-month sentence following his plea of guilty to illegal reentry

into the United States after deportation, a violation of 8 U.S.C.

§ 1326.   Valdez argues that the indictment in his case did not

charge an offense because the indictment did not allege that he

had any general intent to reenter the United States.

     Valdez concedes that his argument is foreclosed by circuit

precedent but seeks to preserve the issue for Supreme Court



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40648
                                -2-

review.   Valdez’ argument is foreclosed.   See United States v.

Berrios-Centeno, 250 F.3d 294, 298-300 (5th Cir.), cert. denied,

122 S. Ct. 288 (2001).   The judgment of the district court is

AFFIRMED.